NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 03/17/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 03/17/2021, claims 6-11, 14, and 15 were withdrawn, and claims 1-5 and 8-15 were amended.  Claims 1-15, as filed on 03/17/2021, are currently pending and considered below.

Response to Amendment
The claim objections have been obviated in view of applicant’s amendments and arguments filed 03/17/2021.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 03/17/2021, and were withdrawn.  The rejections of claims 1-3, 5, 12, and 13 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 03/17/2021.  The rejection of claim 4 under 35 U.S.C. § 103 was withdrawn in view of applicant’s amendments and arguments filed 03/17/2021.
Claims 1-5, as filed on 03/17/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Justin Miller (Registration Number 63,343) on 03/31/2021.

The application has been amended as follows:
Claim 1 has been deleted and replaced with
--- A portable exercise device for use by a user in a seated position, the portable exercise device comprising:
a seat including an upper surface, a lower surface, and a front edge, wherein the seat is configured for compression between the user and a chair;
a riser non-pivotably coupled to and extending upwardly from the upper surface of the seat, the riser extending beyond the front edge of the seat at an obtuse angle measured from the upper surface to the riser; and
a pair of rotating cranks affixed to the riser;
wherein the portable exercise device is configured such that while sitting in the seated position on the seat, the user rotates the pair of rotating cranks to exercise an upper body of the user. ---.

Claims 6-15 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

the riser non-pivotably coupled to and extending upwardly from the upper surface of the seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784